Citation Nr: 0007818	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to service connection for a disability of the 
middle finger of the right hand.

5.  Entitlement to an increased disability rating for a left 
knee disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for a left 
hip disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased (compensable) evaluation for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection was denied 
for a neck disability, a right middle finger disability, a 
bilateral hearing loss disability, and a left elbow 
disability.  The RO also denied increased disability ratings 
for a left knee disability, a left hip disability, a low back 
disability, and a left ankle disability.  The veteran appeals 
these decisions.

The issues of entitlement to increased disability ratings for 
a left knee disability, a left hip disability, a low back 
disability, and a left ankle disability are the subject of 
the REMAND immediately following the ORDER. 


FINDINGS OF FACT

1.  A neck disability is not currently shown.

2.  A bilateral hearing loss disability is not shown in 
service.

3.  A left elbow disability is not shown in service.

4.  A disability of the middle finger of the right hand is 
not currently shown. 


CONCLUSIONS OF LAW

1.  A claim for service connection for a neck disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A claim for service connection for a bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).

3.  A claim for service connection for a left elbow 
disability is not well grounded. 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  A claim for service connection for a disability of the 
middle finger of the right hand is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Neck Disability

The veteran contends that he has a neck disability that he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had a neck disability 
during service; (2) whether he currently has a neck 
disability; and if so, (3) whether his current neck 
disability is etiologically related to his in service neck 
disability.
 
The evidence shows that the veteran was involved in a motor 
vehicle accident in December 1985.  Service medical records 
indicate that he experienced cervical spine stiffness and 
pain following the accident.  He was seen in January 1986 
with complaints of neck pain.  In December 1986, the veteran 
complained of pain to the left side of his neck after lifting 
a 5-gallon bucket.  A diagnosis of left sternocleidomastoid 
strain was rendered.  A physical therapy treatment record of 
February 1987 indicates that the veteran complained of neck 
pain.  Treatment at that time consisted of neck stretching 
exercises.  A September 1987 Medical Evaluation Board 
examination report indicates that the veteran had no neck 
pain.  He was diagnosed with myofascial syndrome involving 
the left shoulder with no evidence of cervical spine 
degeneration or radiculitis.  The Board notes that service 
connection has previously been awarded for the veteran's left 
shoulder disability.  Based on the clinical evidence 
contained in the service medical records, the Board finds 
that a neck disability diagnosed as left sternocleidomastoid 
strain and manifested by neck pain is shown in service.

In addition to an inservice disability, the evidence must 
show a neck disability to satisfy the threshold requirement 
of submission of a well-grounded claim.  While the post-
service VA medical records show treatment for various 
orthopedic complaints, a review of the post-service medical 
evidence does not show any treatment, complaints, or 
diagnosis of a current neck disability.  Since, as previously 
discussed, service connection cannot be granted for a disease 
or disability that is not current shown, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a neck disability could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992). 

The Board notes that a personal hearing before a RO hearing 
officer in March 1997, the veteran expressed his belief that 
he has a current neck disability related to his inservice 
automobile accident.  The veteran indicated that he has 
arthritis in his neck that occasionally flares up.  The Board 
must point out that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a current neck 
disability, to include arthritis.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
presence of a current neck disability to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
decision of the United States Court of Veterans Appeals 
(Court), now the United States Court of Appeals for Veterans 
Claims, in Edenfield v. Brown, 8 Vet. App. 384 (1995).

B.  Bilateral Hearing Loss Disability

The veteran contends that he has a bilateral hearing loss 
disability that he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a bilateral hearing loss disability during service; (2) 
whether he currently has a bilateral hearing loss disability; 
and if so, (3) whether his current bilateral hearing loss 
disability is etiologically related to his inservice 
bilateral hearing loss disability.

As stated previously, for a claim for service connection to 
be considered, the evidence must show, inter alia, an 
inservice disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

After a review of the evidence, the Board finds that a 
bilateral hearing loss disability is not shown in service.  
In an August 1987 report of medical history, the veteran 
indicated that he did not have, nor had he ever had, any ear 
trouble or hearing loss.  Service medical records show that 
the veteran was afforded several audiological examinations.  
On an audiological evaluation in March 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
5
5
LEFT
10
10
20
0
5

Similarly, a Medical Evaluation Board examination report of 
August 1987 indicates that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
0
10
LEFT
15
15
25
10
10

The veteran was also afforded an audiological evaluation in 
October 1987 at which time pure tone thresholds were recorded 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
5
5
LEFT
20
20
25
10
15

As the evidence does not show an auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 
decibels or greater; auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent, the Board finds 
that a bilateral hearing loss disability is not shown in 
service.  

The Board notes the veteran's contentions raised at the RO 
hearing of March 1997 that an Army physician informed him at 
the time of his separation examination that he had hearing 
loss.  However, as stated above, the clinical evidence shows 
that his hearing loss, if any, constituted a disability under 
VA regulations.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
of an inservice bilateral hearing loss disability.  The Board 
notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  However, the evidence 
does not show that any current bilateral hearing loss 
disability is related to a disease or injury sustained during 
active service.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the presence of a 
bilateral hearing loss disability during service and the 
etiology of any current bilateral hearing loss disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a bilateral hearing loss disability could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992).  The Board accordingly finds 
that the veteran's claim is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

C.  Left Elbow Disability

The veteran contends that he has a left elbow disability that 
he attributes to his active duty service.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the veteran had a left elbow 
disability during service; (2) whether he currently has a 
left elbow disability; and if so, (3) whether his current 
left elbow disability is etiologically related to his 
inservice left elbow disability.

A review of the evidence does not show that a left elbow 
disability existed during service.  At the March 1997 RO 
hearing, the veteran indicated that he injured his left elbow 
in the December 1985 automobile accident.  However, service 
medical records are silent for any treatment, complaints, or 
diagnosis of a left elbow disability during the veteran's 
active military service.  While the veteran is entirely 
competent to report his symptoms both current and past, has 
presented no clinical evidence or medical opinion that would 
establish a link between any current left elbow disability 
and his active military service, nor has he presented 
evidence clinical or medical evidence of an inservice left 
elbow injury or disability.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
inservice presence of a left elbow disability and the 
etiology of any current left elbow disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a left elbow disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

D.  Right Middle Finger Disability

The veteran also contends that he has a right middle finger 
disability that he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a right middle finger disability during service; (2) 
whether he currently has a right middle finger disability; 
and if so, (3) whether his current right finger disability is 
etiologically related to his inservice right finger 
disability.

Service medical records indicate that the veteran sought 
treatment in May 1987 for after "smashing" the third finger 
of his right hand in a car door.  A radiologic report 
revealed "no evidence of fracture, dislocation, or other 
bone abnormality."  The evidence shows that a 4-cm wound of 
the third finger of the right hand was sutured.    A June 
1987 treatment record indicates that the veteran was seen for 
a follow-up treatment three days following removal of his 
stitches.  At that time, his wound was infected.  In 
September 1987, the veteran complained of pain in the fingers 
of his right hand.  Outpatient treatment record indicates 
that the veteran had full range of motion of his fingers.  
Similarly, no swelling or deformity was noted.  

While the evidence shows that the veteran injured his right 
middle finger during active service, a current disability of 
this finger is not shown.  Post service medical records are 
silent for any treatment, complaint, or diagnosis of a 
disability of the middle finger of the right hand.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a current disability 
of the right middle finger.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
existence of any current disability of the right middle 
finger to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a right middle finger disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

With respect to the veteran's claims for service connection, 
the Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  A review of the claims folder does 
not show the veteran has referenced any material necessary to 
complete his application for compensation that is not already 
associated with the veteran's claims folder.  The Board also 
notes that its duty to assist the veteran in the development 
of his claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999), does not arise until a claim is shown to 
be well grounded.  However, as the aforementioned claims are 
not well grounded, the duty to assist is not applicable.  The 
Board must also point out that the veteran is free to submit 
new and material evidence, and reopen his claims for service 
connection, at any time.  



ORDER

Service connection for a neck disability is denied.  Service 
connection for a bilateral hearing loss disability is denied.  
Service connection for a left elbow disability is denied.  
Service connection for a middle finger disability of the 
right hand is denied. 


REMAND

Increased rating claims are generally well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once a 
claimant submits a well-grounded claim, VA must assist such a 
claimant in developing the facts pertinent to the claim.  
Whipp v. Principi, 3 Vet. App. 453 (1992).  The duty to 
assist includes ordering a thorough and contemporaneous 
medical examination to determine the extent of the claimant's 
disability.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  The evidence shows that that the veteran's left 
ankle, left knee, left hip, and low back were last examined 
for compensation purposes in March 1996.  The evidence shows 
that the veteran failed to report for a VA examination 
scheduled in December 1997; however, a review of the claims 
folders does not show that he was given notice of the time 
and place of the examination.  Given the length of time since 
the last VA examination, the Board finds that the medical 
evidence of record is inadequate for rating purposes.  
Moreover, an examination is warranted to assess any 
functional limitation due to pain which may be present and 
the effects of any reported increases in pain or flare-ups 
resulting from activity.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Therefore, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since March 1996 for 
his left ankle, left knee, left hip and 
low back disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified 
which have not been previously secured.

2.  Then, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his left ankle, left knee, 
left hip and low back disorders.  All 
indicated tests, including range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner is asked 
to:

a) identify on the face of the 
examination report that he or she 
has reviewed the veteran's claims 
folder prior to the examination.

b) specify the nature and severity 
of the symptoms attributed to the 
veteran's service connected left 
ankle, left knee, left hip and low 
back disabilities. 

c) identify any objective evidence 
of pain or functional loss due to 
pain associated with the left ankle, 
left knee, left hip and/or low back 
and provide an opinion as to the 
extent that pain limits the 
functional ability of the veteran's 
left ankle, left knee, left hip 
and/or low back.  The examiner 
should also be requested to 
determine whether, and to what 
extent the left ankle, left knee, 
left hip and low back exhibit 
weakened movement, excess 
fatigability, or incoordination. 

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO and 
the examining VA physicians for assisting in the requested 
development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this 
claim.  The veteran is hereby informed that failure to 
cooperate with the requested development may have an adverse 
effect upon his claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 



